        Case 1:20-cr-10166-DPW Document 29 Filed 02/23/21 Page 1 of 2
                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,
                                             Case No. 1:20-CR-10166-DPW
                         Plaintiff,
              v.

 MARK HAUSER,
                         Defendant.



                DEFENDANT MARK HAUSER’S
    REQUEST FOR AN IN-PERSON SENTENCING AND MOTION TO
           CONTINUE CURRENT SENTENCING DATE

       Defendant Mark Hauser respectfully requests that any sentencing hearing in
this matter be held in person. Accordingly, he moves for an order continuing his
sentencing hearing, currently scheduled for March 9, 2021, to the earliest available
date in May 2021. It is Mr. Hauser’s hope that this continuance will allow for an
in-person proceeding to be held at that time. This is Mr. Hauser’s second request
for a continuance of his sentencing hearing.
       Counsel for the Government and Senior United States Probation Officer
Martha Victoria have both indicated to counsel that they assent to this request. The
Government requests that an in-person sentencing be held at the earliest practicable
date.




                                         1
       Case 1:20-cr-10166-DPW Document 29 Filed 02/23/21 Page 2 of 2




      A proposed order is being filed concurrently with this motion.


Dated: February 23, 2021       Respectfully submitted,


                               MARK HAUSER

                               By his counsel,

                               /s/ Mark E. Beck
                               Mark E. Beck (appearing pro hac vice)
                               John Hanusz (appearing pro hac vice)
                               BECK LAW, PC
                               350 West Colorado Boulevard, Suite 200
                               Pasadena, California 91105
                               213-596-7828
                               mbeck@markbecklaw.com
                               jhanusz@markbecklaw.com

                               Robert Fisher (BBO No. 652602)
                               NIXON PEABODY LLP
                               53 State Street
                               Boston, Massachusetts 02109
                               617-345-1000
                               rfisher@nixonpeabody.com



                        CERTIFICATE OF SERVICE
      I hereby certify that the foregoing document was served by ECF on counsel
for the Government on February 23, 2021.

                               /s/ John Hanusz
                               John Hanusz




                                        2
